        Case 2:21-cv-00030-WHA-CSC Document 4 Filed 02/09/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DERRICK LYNN DEFOE,                            )
AIS #318595,                                   )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )   CIVIL ACTION NO. 2:21-CV-30-WHA
                                               )
B. CHADWICK WISE – JUDGE OF                    )
LIMESTONE COUNTY CIRCUIT COURT,                )
                                               )
           Defendant.                          )

                                             ORDER

         This case is before the court on a complaint filed by Plaintiff (Doc. #1). On

 January 19, 2021, the Magistrate Judge entered a Recommendation (Doc. #3) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is transferred to the United States District Court for the Northern

District of Alabama pursuant to the provisions of 28 U.S.C. § 1406(a).

        The Clerk of the court is DIRECTED to undertake those measures necessary to

effectuate the transfer of this case.

        This case is Closed in this court.

        DONE this 9th day of February, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
